Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 11 August 2022.

The application has been amended as follows: 
In the claims:

	In claim 12, amend the claim as follows, A mounting device for directly bonding brackets to a tooth surface, comprising a tray and a plurality of mounting racks, each mounting rack of the plurality of mounting racks is configured for mounting a bracket of the brackets, and the each mounting rack comprises a support and a positioning clamp; the tray is configured as a support base for installing the plurality of mounting racks; the support is configured as a fixed supporting part, one end of the support is connected and fixed to a lingual or lip side of the tray; the positioning clamp is configured as a rotating part to connect with the bracket and adjust a position of the bracket; Page 4 of 16Application Serial Ao.: 16 7-17,53Art Uni: 3772First Named Inventor: Zhengpu ZU AATGResponse to the Non-Final Office Action mailed on 01 192022the positioning clamp comprises a damping rotation shaft, two positioning shafts. and two connecting rods, the damping rotation shaft is inserted into the support, the positioning clamp rotates around the support through the damping rotation shaft, a range for a diameter of the damping rotation shaft is 0.2 mm-5 mm, and the support and the tray adopt an integrally formed structure or a detachable structure; wherein the positioning clamp is an elastic part with a deformation recovery ability, and the two positioning shafts are connected to two ends of the damping rotation shaft by the two connecting rods wherein at distal ends of the two connecting rods away from the damping rotation shaft. the two connecting rods and the two positioning shafts form two "L"-shaped clamping shafts, and the two positioning shafts are configured to be respectively inserted at two ends of an archwire slot of the bracket so that the bracket rotates around the two positioning shafts.

	In claim 15, amend the claim as follows, The mounting device for directly bonding the brackets to the tooth surface according to claim 12, wherein a distance between the two connecting rods is configured to be less than or equal to a length of the archwire slot.

	In claim 17, amend the claim as follows, The mounting device for directly bonding the brackets to the tooth surface according to claim 12, wherein two limiting blocks are respectively provided on the two positioning shafts, and the two limiting blocks are configured to abut against the two ends of the archwire slot, the two limiting blocks abut against end surfaces of the two positioning shafts, the two ends of the archwire slot are located on the end surfaces, or part of the two limiting blocks are configured to abut an inside of ports at the two ends of the archwire slot.

	In claim 18, amend the claim as follows, The mounting device for directly bonding the brackets to the tooth surface according to claim 5, wherein a cross section of the socket is non-circular, the socket is configured to be parallel to an archwire slot of the bracket, and a center line of the socket is configured to coincidecenter line of the socket on the tooth surface is configured to coincide

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the claimed features he positioning clamp comprises a damping rotation shaft, the positioning clamp rotates around the support through the damping rotation shaft, a range for a diameter of the damping rotation shaft is 0.2 mm-5 mm, and the support and the tray adopt an integrally formed structure or a detachable structure; wherein the damping rotation shaft of the positioning clamp is inserted into a mounting slot of the support , the damping rotation shaft rotates in the mounting slot, an outer wall of the damping rotation shaft comes into contact with an inner wall of the mounting slot in whole or in part, when the damping rotation shaft is rotated, the damping rotation shaft is subject to frictional resistance to achieve a suspension of the positioning clamp; wherein the support is an elastic part with a deformation recovery ability, and the support comprises a first clamping plate, a second clamping plate, and a connecting portion; a first end of the first clamping plate and a first end of the second clamping plate are connected Page 2 of 16Application Serial Ao.: 16 7-17,53 Art Uni: 3772byFirst Namned inventor: Zhengpu ZI i NG Response to the Non-Final Ofee Action mailed on 01'! 9 2022the connecting portion, the first end of the first clamping plate is disposed on a first side of the connecting portion and the first end of the second clamping plate is disposed on a second side of the connecting portion, a mounting space for installing the positioning clamp is formed between the first clamping plate and the second clamping plate, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Claim 12 is allowable because the claimed features the positioning clamp is configured as a rotating part to connect with the bracket and adjust a position of the bracket; the positioning clamp comprises a damping rotation shaft, two positioning shafts. and two connecting rods, the damping rotation shaft is inserted into the support, the positioning clamp rotates around the support through the damping rotation shaft, a range for a diameter of the damping rotation shaft is 0.2 mm-5 mm, and the support and the tray adopt an integrally formed structure or a detachable structure; wherein the positioning clamp is an elastic part with a deformation recovery ability, and the two positioning shafts are connected to two ends of the damping rotation shaft by the two connecting rods wherein at distal ends of the two connecting rods away from the damping rotation shaft. the two connecting rods and the two positioning shafts form two "L"-shaped clamping shafts, and the two positioning shafts are configured to be respectively inserted at two ends of an archwire slot of the bracket so that the bracket rotates around the two positioning shafts, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772